DLD-017                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                            _________________

                                  No. 12-1311
                               _________________

                                MARILYN KENT,
                                          Appellant

                                        v.

                           PHILADELPHIA D.H.S.
                   ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                           (D.C. Civil No. 11-cv-02558)
                 District Judge: Honorable Lawrence F. Stengel
                  ____________________________________

                   Submitted on Appellant’s Motions to Reopen
               and Motions for Leave to Appeal In Forma Pauperis,
         and for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 18, 2012

           Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                        (Opinion filed: November 8, 2012)
                              _________________

                                   OPINION
                               _________________
PER CURIAM

    In April 2011, Marilyn Kent, proceeding pro se, filed a complaint against
Philadelphia D.H.S., 1 claiming, among other things, “home invasion, rape, weapons,

child abuse . . . crime [and] corruption . . . [and] stalking.” At one point, she identified

the time at which the events occurred as “1985,” although she also made references to

“later,” “1989,” “2004,” and 16 years from 1985 (or maybe from 1989). Philadelphia

D.H.S. moved to dismiss her complaint under Rule 12(b)(6) for failure to state a plausible

claim and as time-barred, or under Rule 8 for failure to include a short and plain

statement of her claims, or, in the alternative, to strike the complaint under Rule 12(f) as

unintelligible and redundant.

       On the ground that the complaint, with its vague and redundant allegations and

random legal citations, did not provide fair notice to the defendant, the District Court

granted the motion without prejudice to the filing of an amended complaint. The District

Court directed Kent to provide a short and plain statement of the basis for the court’s

jurisdiction, a short and plain statement of her claims, and where appropriate, the

approximate dates of the events giving rise to her claims.

       Kent filed an amended complaint in which she described similar events with

similar dates. She alleged at least some of the terrible things she described resulted from

Philadelphia D.H.S.’s failure to protect her and/or her children. Philadelphia D.H.S. filed

another motion to dismiss, arguing that the claims appeared to be entirely speculative and


1
 The defendant that Kent identifies as “Philadelphia D.H.S.” is the Department of
Human Services of the City of Philadelphia. We will use Kent’s abbreviation for
convenience.

                                               2
did not put the defendant on notice about what it needed to defend, and that the claims, to

the extent they could be understood, were time-barred and failed as a matter of law. Kent

responded by filing a “motion not to dismiss” in which she requested a trial and again

presented the allegations from her complaint and amended complaint and cited various

statutory provisions.

       The District Court denied Kent’s “motion not to dismiss” and granted Philadelphia

D.H.S.’s motion to dismiss. The District Court dismissed Kent’s amended complaint

with prejudice, ruling that Kent had failed to state any claim upon which relief can be

granted. More specifically, the District Court provided three bases for its ruling: (1)

Kent’s claims appeared to be entirely speculative and vague and failed to put the

defendant on notice about what to respond to; (2) construing the claims in the light most

favorable to Kent, the claims were barred by the applicable statutes of limitations; and (3)

the claims failed as a matter of law because a civil action cannot be brought against a

department or division of the City of Philadelphia.

       Kent filed a notice of appeal. She was directed to pay the filing and docketing

fees to the District Court or to submit a motion to proceed in forma pauperis (“ifp”). She

submitted a ifp motion to the District Court, but not to us. Her appeal was dismissed for

failure to pay the fees. She promptly refiled her ifp motion with us. She was notified that

if she wished for her ifp motion to be considered, she had to file a motion to reopen.

Shortly thereafter, she filed her motion to reopen. When she was notified that if she were

granted ifp status, we would consider her appeal for possible dismissal pursuant to 28
                                             3
U.S.C. § 1915(e)(2) and possible summary action pursuant to our Local Rule 27.4 and

I.O.P. 10.6, she filed another motion requesting ifp status and another motion to reopen

her appeal.

       We grant Kent’s first motion to reopen, see 3rd Cir. L.A.R. Misc. 107.2, and her

first motion to proceed ifp, see Sinwell v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976). We

deny her second motion to reopen and second motion to proceed ifp as unnecessary. We

have jurisdiction over her appeal pursuant to 28 U.S.C. § 1291. Our review of the

District Court’s decision is plenary. McGovern v. City of Philadelphia, 554 F.3d 114,

115 (3d Cir. 2009). Upon review, we will summarily affirm the District Court’s decision

because no substantial issue is presented on appeal. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       As the District Court noted, Kent’s allegations were vague and did not properly

put the defendant on notice. Also, to the extent that any claims can be discerned from the

pleading, it is clear from the face of the amended complaint that they are barred by the

applicable statute of limitations. Kent’s claims made pursuant to 42 U.S.C § 1983, as

well as any state law claims, are governed by 42 Pa. Cons. Stat. § 5524(2),

Pennsylvania’s two-year statute of limitations for tort actions. See Kach v. Hose, 589

F.3d 626, 634 (3d Cir. 2009). They accrued when she knew or should have known of the

injuries on which her claims are based. See Sameric Corp. v. Philadelphia, 142 F.3d 582,

599 (3d Cir. 1998). Considering her allegations, Kent knew of any injuries at the times

described in her complaint, for some, that was as long ago as 1985, for others, it was in

2004 or 2005 (or maybe 2006 at the latest). Even if the statute of limitations for all her
                                             4
claims did not begin to run until the latest date she described, her claims, first presented

to the District Court in April 2011, were time-barred. Accordingly, the District Court

properly granted Philadelphia D.H.S.’s motion, denied Kent’s motion, and dismissed

Kent’s amended complaint. 2 See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d

1380, 1384 n.1 (3d Cir. 1994). We will affirm the District Court’s decision.




2
 We also agree with the District Court that Philadelphia D.H.S., separate from the City
of Philadelphia, was not a proper defendant. 53 P.S. § 16257.
                                              5